Case 1:17-cr-00183-TWP-TAB Document 44 Filed 04/09/19 Page 1 of 28 PagelD #: 165

z DIST The 7 &

 

 

UNITED STATES DISTRICT COURT NOLAN YAPOLIS Di
SOUTHERN DISTRICT OF INDIANA — a o
INDIANAPOLIS DIVISION UISAPR-9 PH 4: 05
UNITED STATES OF AMERICA, )
)
Plaintiff, )
)
V. ) Cause No.: 1:17-CR-0183-TWP-TAB
)
BUSTER HERNANDEZ, )
(a.k.a. Brian Kil, Brianna Killian, Brian Mil, )
Greg Martain, Purge of Maine, )
uygt9@hushmail.com, jare9302@hushmail.« com, )
Dtvx1@hushmail.com, Leaked_hacks1, )
Closed Door, Closed Color, Clutter Removed, )
Color Rain, Plot Draw, and Invil Cable) )
)
Defendant. )
SUPERSEDING INDICTMENT
The Grand Jury charges that:

General Allegations for All Counts

At times material to these charges:

1. The Defendant, BUSTER HERNANDEZ (hereinafter “HERNANDEZ” or “the
Defendant”), was a resident of Bakersfield, California, who was born in 1990.

2. Victim 1 was a girl living in Plainfield, Indiana, who was born in May 1998.

3. Victim 2 was a girl living in Brownstown Charter Township, Michigan, who was
born in September 1997.

4. Victim 3 was an 18-year-old girl living in Indianapolis, Indiana, who was born in
April 1996.

5. Victim 4 was a girl living in Monrovia, Indiana, who was born in March 1999.

 
Case 1:17-cr-00183-TWP-TAB Document 44 Filed 04/09/19 Page 2 of 28 PagelD #: 166

6. Victim 5 was a girl living in the Southern District of Indiana who was born in April
1999.

7. Victim 6 was a girl living in Fortville, Indiana, who was born in March 1999.

8. Sexual Exploitation of a Child (18 U.S.C. § 2251(a)): Under the United States
Code, it is unlawful for a person to employ, use, persuade, induce, entice, or coerce any minor to
engage in any sexually explicit conduct for the purpose of producing any visual depiction of such
conduct or for the purpose of transmitting a live visual depiction of such conduct, if such person
knows or has reason to know that such visual depiction will be transported or transmitted using
any means or facility of interstate or foreign commerce or in or affecting interstate or foreign
commerce or mailed, if that visual depiction was produced or transmitted using materials that have
been mailed, shipped, or transported in or affecting interstate or foreign commerce by any means,
including by computer, or if such visual depiction has actually been transported or transmitted
using any means or facility of interstate or foreign commerce or in or affecting interstate or foreign
commerce or mailed.

9. The term “minor” is defined as a person under the age of 18 years. 18 U.S.C. §
2256(1).

10. The term “visual depiction” is defined to include undeveloped film and videotape,
data stored on computer disk or by other electronic means which is capable of conversion into a
visual image, and data which is capable of conversion into a visual image that has been transmitted
by any means, whether or not stored in a permanent format. 18 U.S.C. § 2256(5).

11. The term “child pornography” is defined to include any visual depiction, including
any photograph, film, video, picture, or computer or computer-generated image or picture, whether

made or produced by electronic, mechanical, or other means, of sexually explicit conduct, where
Case 1:17-cr-00183-TWP-TAB Document 44 Filed 04/09/19 Page 3 of 28 PagelD #: 167

the production of such visual depiction involves the use of a minor engaging in sexually explicit
conduct. 18 U.S.C. § 2256(8). |

12. The term “sexually explicit conduct” includes actual or simulated sexual
intercourse, bestiality, masturbation, sadistic or masochistic abuse, or lascivious exhibition of the
genitals or pubic area of any person. 18 U.S.C. § 2256(2).

13. Coercion and Enticement (18 U.S.C. § 2422(b)): Under the United States Code,
it is also unlawful for a person to use the mail or any facility or means of interstate or foreign
commerce to knowingly persuade, induce, entice, or coerce any individual who has not attained
the age of 18 years, to engage in any sexual activity for which any person can be charged with a
criminal offense, or attempt to do so. This statute incorporates both state and federal law in
determining whether the underlying sexual activity is a criminal offense, including the federal law
prohibiting the Sexual Exploitation of a Child (18 U.S.C. § 2251(a)) and the Indiana law
prohibiting Production of Child Pornography (IC 35-42-4-4 (a) and (c)(E)).

14. Production of Child Pornography (Indiana Code 35-42-4-4): Under Indiana

. law, it is unlawful for a person to knowingly or intentionally manage, produce, sponsor, present,
exhibit, photograph, film, videotape, or create a digitized image of any performance or incident
that includes sexual conduct by a child under eighteen years of age.

15. The term “sexual conduct” means sexual intercourse, sadomasochistic abuse, other
sexual conduct, exhibition of the uncovered genitals intended to satisfy or arouse the sexual desires
of any person, or any fondling or touching of a child by another person or of another person by a
child intended to arouse or satisfy the sexual desires of either the child or the other person. (IC 35-

42-4-4(4)).

 
Case 1:17-cr-00183-TWP-TAB Document 44 Filed 04/09/19 Page 4 of 28 PagelD #: 168

16. Distributing and Receiving Child Pornography (18 U.S.C. §2252): Under the
United States Code, it is unlawful for a person to knowingly receive or distribute any visual
depiction using any means or facility of interstate or foreign commerce if the producing of such
visual depiction involved the use of a minor engaging in sexually explicit conduct; and such visual
depiction is of such conduct.

17. Threats to Use an Explosive Devices (18 U.S.C. § 844(e)): Under the United
States Code, it is unlawful for a person to willfully use a facility of interstate commerce to threaten,
or maliciously convey false information knowing the same to be false, concerning an attempt or
alleged attempt being made, or to be made, to kill, injure, or intimidate any individual or unlawfully
to damage or destroy any building, vehicle, or other real or personal property by means of fire or
an explosive.

18. Extortion (18 U.S.C. § 875(b)): Under the United States Code, it is unlawful for
a person to extort from any person anything of value, or transmit in interstate commerce any
communication containing any threat to kidnap any person or any threat to injure another person.

19. Threats to Kill, Injure, or Kidnap (18 U.S.C. § 875(c)): Under the United States
Code, it is unlawful for a person to transmit in interstate or foreign commerce any communication
containing any threat to kill, kidnap, or injure another person.

20. Tampering with a Witness and Destroying Evidence (18 U.S.C. § 1512(b)(3)
and (c)): Under the United States Code, it is unlawful for a person to use the threat of physical
force against a person with the intent to hinder, delay, or prevent the communication to a law
enforcement officer of information relating to the commission or possible commission of a Federal

offense. It is also unlawful to corruptly alter, destroy, mutilate, or conceal a record, document, or

 
Case 1:17-cr-00183-TWP-TAB Document 44 Filed 04/09/19 Page 5 of 28 PagelD #: 169

other object, or attempt to do so, with the intent to impair the object’s integrity or availability for
use in an official proceeding.

21.  Retaliating Against a Witness or Victim (18 U.S.C. § 1513(e)): Under the United
States Code, it is unlawful for a person to retaliate, or take any action harmful to any person for
providing to a law enforcement officer any truthful information relating to the commission or
possible commission of any Federal offense.

The Defendant’s Sexual Exploitation of Victims through Extortion

22. From at least 2012, and through and including August 3, 2017, Buster
HERNANDEZ used the Internet to sexually extort hundreds of adult and minor victims throughout
the United States and at least one foreign country.

23. HERNANDEZ used the following means and methods to coerce his victims to
produce sexually explicit images and videos of themselves, through extortion:

a. Using various social media accounts, HERNANDEZ contacted individuals
(typically minors) by sending a private message, and saying, for example, “Hi [Victim Name,] I
have to ask you something. Kinda important.” HERNANDEZ then told the prospective victim,
“How many guys have you sent dirty pics to cause I have some of you?” The prospective victim
either ignored HERNANDEZ or engaged in further conversation.

b. If the potential victim responded, HERNANDEZ demanded that they send him
sexually explicit images or videos of themselves, or else HERNANDEZ would send the sexually
explicit images or videos that he claimed were in his possession to the potential victim’s friends
and family (also known as “sextortion”).

C. HERNANDEZ also threatened to murder, rape, kidnap, and injure the victim and

the victim’s friends and family if the victim refused to comply, or if the victim was unable to send

 
Case 1:17-cr-00183-TWP-TAB Document 44 Filed 04/09/19 Page 6 of 28 PagelD #: 170

the images and videos as quickly as HERNANDEZ demanded.
d. HERNANDEZ sent victims specific instructions on precisely what kind of images
and videos he wanted them to produce against their will. HERNANDEZ typically sent his

instructions via the Internet using several screen shots, including the following instruction:

 

k 2 vids.
1. strip vid first. wear a suggestive outfit.

2. a long vid of you fucking every hole. use a nice fat brush. I
wanna see everything there is to see in this 1 vid. make it
extra graphic and extra Long. leave nothing for me to want to
see ever again.

you have to talk dirty in it as well. dont care how much trouble
you could get in if you get heard.

and do a bunch of positions in it. lay on side and spread that
ass and pussy. also lean back on your elbow and Lift your legs
up and back so you can get deep with the brush. spread pussy in
that position so i can get a good view. tons of spreading. tons
of fucking and pulling out brush out. fuck yourself really close
to the camera.move back and fuck yourself from afar so face is
in it. fuck yourself slow. fast. hard. soft. |

basically just do everything. and back camera or i'll make you
redo.

 

e. Since at least 2012, hundreds of victims, mostly minors, complied with
HERNANDEZ’s demands and sent HERNANDEZ images and videos depicting themselves
engaging in sexually explicit conduct. .

f. HERNANDEZ typically began extorting victims when they were between the ages
of twelve to fifteen years old.

g. Once HERNANDEZ received the sexually explicit images and videos from his

victims, he continued to extort them, until they refused to comply. If victims refused to comply,

6

 
Case 1:17-cr-00183-TWP-TAB Document 44 Filed 04/09/19 Page 7 of 28 PagelD #: 171

\

HERNANDEZ frequently posted the sexually explicit images or videos of the victims online, or
sent them to the victims’ friends and family via the Internet. HERNANDEZ also threatened to
murder, rape, kidnap, and injure the victim and-the victim’s friends and family if the victim
continued to refuse to comply with HERNANDEZ’s demands.

h. If a victim failed to comply with his precise demands within the time period set
forth, HERNANDEZ frequently told his victims, “what a shame,” or “it’s a shame,” and falsely
claimed he was getting ready to stop extorting them after that one last demand.

i. HERNANDEZ sexually exploited some of his victims for years, and continued to
extort them even after they turned eighteen years old.

j. HERNANDEZ also encouraged some of his victims to kill themselves. In some
instances, HERNANDEZ promised that he would disseminate their sexually explicit images at
their funeral and “trash” their Facebook memorial page if they committed suicide.

HERNANDEZ’s Methods of Tradecraft to Evade Detection

24. HERNANDEZ used the following sophisticated methods of tradecraft to mask and
obfuscate his true identity and the true location of his Internet Protocol (“IP”) address in an
intentional effort to evade detection by law enforcement and obstruct justice:

a. HERNANDEZ used aliases such as the following to hide his true identity:

Brian Kil

Brianna Killian

Brian Mil

Greg Martain

Purge of Maine
uygt9@hushmail.com
jare9302@hushmail.com
Dtvx1@hushmail.com
Leaked_hacks1

Closed Door

Closed Color
Clutter Removed

 
Case 1:17-cr-00183-TWP-TAB Document 44 Filed 04/09/19 Page 8 of 28 PagelD # 172

Color Rain
Plot Draw; and
Invil Cable

b. HERNANDEZ opened hundreds of e-mail and social media accounts using
numerous aliases then quickly ceased using the accounts in an intentional effort to impede or delay
law enforcement investigative action on those accounts.

c. HERNANDEZ used multiple e-mail service providers located outside the United
States that are commonly discussed in online communities as not having records readily available
to United States law enforcement during the course of criminal investigations, and as a method of

- tradecraft for obfuscation.

d. HERNANDEZ intentionally removed the password protection on his router to
create an open Wi-Fi connection, which is commonly discussed in online communities as a method
of tradecraft designed to create dissociation and obfuscation of identity during the course of a
criminal investigation.

e. HERNANDEZ removed the hard drive from his computer to impede the success
of commonly used law enforcement forensic investigative techniques when used on that computer.

f. HERNANDEZ used an operating system that runs in temporary volatile memory
such that it can run from external storage media such as a USB drive. As such, the data in memory
is lost as soon as the operating system is shut down or the computer is powered off. It is not

-necessary for a hard disc drive to be installed in a computer when running this operating system.
Using this operating system allowed HERNANDEZ to remove the hard disc drive from his
computer, which is commonly discussed in online communities as a method of tradecraft to protect
against the accidental retention of metadata and forensic artifacts that could reveal to law

enforcement evidence of criminal activities. HERNANDEZ did this from a thumb drive recovered
Case 1:17-cr-00183-TWP-TAB Document 44 Filed 04/09/19 Page 9 of 28 PagelD #: 173

by criminal investigators from his residence.
g. On multiple separate instances over a period of over eight months, HERNANDEZ
engaged in the overt act of updating the operating system described above. HERNANDEZ did

this from a computer recovered by criminal investigators from his residence.

h. HERNANDEZ used the Tor Network to mask his true IP address(es) and his

location. The Tor Network is an anonymity network that intentionally masks the user’s true IP
address and other forensic artifacts that are normally accessible to Websites, Electronic Service
Providers, and someone monitoring network traffic, by directing Internet traffic through a circuit
of several of more than six thousand relay servers. The operating system HERNANDEZ used has
several anonymity programs pre-installed, including the Tor Network. |

1. During his arrest on August 3, 2017, and just as law enforcement officers entered
his room, HERNANDEZ intentionally removed a USB drive containing the operating system
described above from his computer, thereby intentionally destroying metadata or forensic artifacts
associated with use of this operating system that constitute evidence of criminality.

j. HERNANDEZ encrypted multiple hard disc drives and created encrypted
containers on external storage media in an intentional effort to prevent law enforcement from
accessing evidence such as the child pornography and pornography he received through extortion.

HERNANDEZ Obtains Child Pornography from Victim 1 through Coercion

25. In 2014, Victim 1 was a minor who resided in Plainfield, Indiana, which is in the
Southern District of Indiana. Beginning in September 2014, and continuing until August 3, 2017,
HERNANDEZ, using the means and methods described above, coerced Victim 1 to produce and
distribute images and videos of child pornography of Victim 1 knowing that Victim 1 was a minor.

26. HERNANDEZ first contacted Victim 1 via the Internet after searching for
Case 1:17-cr-00183-TWP-TAB Document 44 Filed 04/09/19 Page 10 of 28 PageID #: 174

publically available information regarding Victim 1, and falsely claimed to already possess
sexually explicit images of Victim 1. HERNANDEZ then threatened to post the sexually explicit
images of Victim 1 on the Internet if Victim 1 refused to produce additional child pornography of
Victim 1 and distribute it to HERNANDEZ.

27. For at least 16 months, HERNANDEZ sexually extorted Victim 1, and obtained
child pornography of Victim 1 as aresult. Throughout that time period, HERNANDEZ threatened
to post Victim 1’s child pornography on social media. |

28. © HERNANDEZ also threatened to murder, rape, or injure Victim 1 and her family
if Victim 1 either refused or expressed reluctance or hesitation to comply with his demands.

HERNANDEZ Threatens to Kill Victim 1, Victim 1’s Mother, and Others,
and to Use Explosive Devices in Plainfield and Danville, Indiana

29. On December 12, 2015, Victim 1’s mother (Victim 7) discovered some of
HERNANDEZ’s messages to Victim 1 on Victim 1’s cell phone. Victim 1’s mother used Victim
1’s cellular phone to tell HERNANDEZ to stop extorting Victim 1, and advised that she intended
to call the police.

30. In response, HERNANDEZ retaliated against Victim 1 and Victim 7, and
threatened to kill and injure Victim 1 and Victim 7, and threatened to post Victim 1’s sexually
explicit images and videos on social media.

31. On or about December 17,. 2015, and in retaliation for Victim 7’s messages,
HERNANDEZ, using the name “Brian Kil,” posted on his Facebook account multiple images of
Victim 1 that HERNANDEZ had obtained via extortion, including:

a. An image depicting Victim 1 wearing black pants and a pink bra. Victim 1 was
holding onto her breasts with both hands. |

b. An image depicting Victim 1 nude from the waist up in a bedroom. Victim 1’s

10
Case 1:17-cr-00183-TWP-TAB Document 44 Filed 04/09/19 Page 11 of 28 PagelD #: 175

breasts were blocked out using photo editing software.

c. An image depicting Victim 1 wearing pink shorts and a multi-colored shirt,
standing in what appears to be a bathroom. One hand is on her hip while the other hand lifts up her
shirt, exposing her breast.

32. | HERNANDEZ, using the name “Brian Kil,” also posted the following messages:

“(your time is running out. You though the police would find me by now but they didn’t.they have
no clue. The police are useless. Some of you went and reported this and NOTHING happened.
The time is nearly here I’m shaking in excitement. I want to leave a trail of death and fire and
Plainfield. I will simply WALK RIGHT INUNDETECTED TOMORROW. Once in I will wait
a few classes before I start my assault. I’m coming for you [Victim 1]. You’re fucking dead you
slutty bitch. I will slaughter your entire class and save you for last. I will lean over you as you
scream and cry and beg for mercy right before I slit your fucking throat ear from ear. The rest of
you will be picked off as you try to run. away. Im coming. Believe that. I'd love to see the police
try and intervene if they have the nuts to enter. I’l] add a dozen dead police to my tally. FUCKING
TRY ME PIGS I WILL FINISH YOU OFF AS WELL.)” |

Tomorrow will be a fucking bloodbath at plainfield high. I will open fire on all you
sickening pieces of shit.

I have in my possession

3 home made pipe bombs,
2 handguns, and

1 semi auto rifle.

I will be targeting this whore [Victim 1] personally.

I know her exact schedule. I will slaughter EVERY SINGLE Peron who happens to have
class with her. After I finish killing this whore [Victim 1] I wil turn my sights on her friends. I
will methodically pick you off as you all run for your lives in the crowds. Those that I miss will
be be blown to hell with the pipe bombs I set around campus. I plan on leaving no survivors.

If you ever talked to [Victim 1], I swear to god I will put a bullet in your fucking skill. I
suggest you stay home tomorrow if you value your life. If you think this is a joke then go to class
tomorrow. I dare you. If you think the police have enough time to stop me this late at night then
you know nothing about IP addresses.

After I kill her friends I will begin to erase all the faggots and nigger at plainfield. You
sucking subhumans are ruining everything for everyone. The world will thank me for removing

you all. You faggots will have to answer to God for your sins.

If you want the nudes of [Victim 1] now is the time to get them. I will be gone from this

11

 
Case 1:17-cr-00183-TWP-TAB Document 44 Filed.04/09/19 Page 12 of 28 PagelD #: 176

earth tomorrow and so will hundreds of plainfield students.”

33. On December 17, 2015, HERNANDEZ, using the name Brian Kil, posted “danville
is still open. Maybe I’ll settle on some faggots and niggers at Danville.”

34. On or about December 17, 2015, and as a result of HERNANDEZ’s threats, school
administrators evacuated and closed Plainfield and Danville High Schools.

35. Between December 18, 2015, and December 20, 2015, HERNANDEZ continued
to threaten to kill Victim 1, and Victim 1’s family, friends, and classmates via the Internet.

36. On December 20, 2015, HERNANDEZ, using the name “Brian Kil,” posted the
following threat on Facebook to fire bomb the Shops at Perry Crossing and Walmart, and to kill

Victim 1, patrons, and first responders:

   

OQ» BB https:/m.tacebook.com :

Brian Kil added 2 new phetos — with Gage
Mace and 107 others.

Shes

Tonight you will ail witness a large nut

causalities at Petry Crossing thanks f
end nothing will be done to stop me.

if youre relying on the police to keep you safe just
remember these are the same police who cannot
make an arrest after 4 days. useless. the police have
made total fools of its ng to
watch. | sakiI'd attack the mail this WEEKEND. What
do the stupid police do in response? They close the
mail on @ WEEKDAY, Not very smart. So thank you for
sweeping the mall Friday. You have shown me exactly
how you wiif respond tonight, relying primastly on ko
help. Unfortunately your dogs are as useless as their
owners since they picked up on NOTHING even when i
went inside a number of shops friday afternoon
covered In diesel fuel residue and I'm sure some
traces of gunpowder on my clothes as well. Are the
FBI and State police in charge complete morons?
looks like it's open season on all of you worthless
fucks tonight. | will spare no one. You ail could have
prevented this. | asked for a simple apology

and a her disgusting cunt mother. in return |

turn myself in peacefully. WHERE IS MY FUCKING
APOLOGY?? You have never lifted a finger to help me.

 

prevented this. | asked for a simpte apology fro
and a her disgusting cunt mother. in retum | said I'd
tum myself in peacefully. WHERE IS MY FUCKING
APOLOGY?? You have never lifted a finger to help me.
In return I'll be sure to never lift my finger off the
triggers to help any of you.

Fil be at the mail tonight. carrying two fully ioaded
9mm glock 19's tucked underneath my sweater,
combat knife, and a bag with half a dozen homemade
fire bombs made of gasoline mixed with dish soap
inside giess botties. My truck will be loaded with extra
ammo and the pipe bombs J originally made for
Plainfield High. } would suggest anyone reading this to
avoid the mail because | WILL there tonight and i will
be heavily armed and looking to inflict as much death
as phy ly possibl is to injure and kill as
many people who possible and then
tum my attention to the pathetic police.

They cannot close everything again tonight and | know
this for a fact. they cant afford it and also they aiready
Played that card friday. That means NOTHING will
stand in my way tonight. if | see large crowds or long
lines then thats a good opportunity to trap a large
number of people and | will not hesitate to take
advantage of this, wiping you idiots from existence as
you try to run. Afterwards, | can then take my time
hacking up any unlucky ones who were trampled and
injured. Finally | can hunt down any kids who tried
hiding before | tum my attention to the police. If you're
a first responder you are a3 good as dead tonight. You
will never see your loved ones again and thats a
promise you fucking pigs.

461 nant find ane lane neue st tha shane Fil farnat

  

fat star wars "geeks" as they try to wobble their ways
towards the exits,

if the police attempt to close the mali again then | only
heed to go down street to Walmart. This is a perfect

place to use pipe bombs as well. before opening fire!
‘will go into the restrooms and kill anyone who enters

ambushed the first 7 or 8 in the mens, | will make my
way to the womens restroom for a little fun. 1 use my
: the first biond | see. She can piny the
part jas ! saw her head off her body. | will rip
open the insides of anything moving and see what a 9
inch blade does to a pussy.
EVERVONE {S A TARGET TONIGHT! .
You did this to AEE | hope you kilt yourself sfter
you see what | do on the news. ['m done trying to make
pesce with you. | pray the pein this inflicts haunts you
to your grave you stupid bitch. if tonight doesn't work
out then | promise | will ip away whetever life is left in

painful then it hes to be, | never hated anyone es much
as | hate you. My life le over because of you and you
show ne remorse,

8s for the shit telkers who commented in an my posts
the past few days. Talk is cheap. I'd love to see you
pussies show up at the mall tonight. please do dumb
gases. You better come armed as fuck and ready fore
wer.

Mom if you're reading this then I've been killed and
identified. You know | wouldn't do this uniess | had a

37. First responders arrived at the Shops of Perry Crossing and Walmart and evacuated
the buildings, including the movie theater. Subsequently, HERNANDEZ used Facebook to post

the following:

12

 
Case 1:17-cr-00183-TWP-TAB Document 44 Filed 04/09/19 Page 13 of 28 PagelD #: 177

Q > Gl nttps://m-facebook.com

3

grrr
Ths

After the events tonight | just had to update this graph
of you ell losing.

Plainfield Police Department

FBI — Federal Bureau of Investigation

You guys are clueless. No possibity of stopping me. I'l
just continue to waste your resources in the
meantime. tts not the mall im after. and
Plainfield High School (Plainfield, Indiana

you really think I'd announce my kifing unironcially Just
$0 you guys could hurry on down? Of course | wouldnt.
Of maybe | would.

Think you can stop me before next semester starts?
you better try harder because there is no doubt Im out
to ktif and when i do you wont have a waming. good
luck!

   

ne

qe police}

    

38. | HERNANDEZ then posted a video of Victim 1 engaging in sexually explicit
conduct that he obtained from Victim 1 via sextortion. HERNANDEZ commented on the video
as follows: “I want a new rifle so I can catch (Victim 1) at Plainfield high School —brian.”

39. On January 3, 2016, Victim 10, a Plainfield High School Board Member, received
the following threat from HERNANDEZ on Victim 10’s publicly available E-mail account:

Hello Mr. [Victim 10]:

Want to see a bunch of people slaughtered like pigs in the slaughter house? You should
pay close attention to your schools because I’m coming mother fucker.

Why has [Victim 1] been given a free pass?) UNNACCEPTABLE. I will make this right.
I would love to murder you and [Victim 10’s wife] before I go on my killing spree. I’m looking
you up your address as we speak. Bye.

HERNANDEZ Obtains Child Pornography from Victim 2 through Coercion

40. Between in or about 2012 and on or about August 3, 2017, Victim 2 was a minor

 

who resided in Brownstown Charter Township, Michigan. Beginning sometime in 2012, and
continuing until August 3, 2017, HERNANDEZ, using the means and methods described above,

coerced Victim 2 to produce and distribute images and videos depicting Victim 2 engaging in

13

 
Case 1:17-cr-00183-TWP-TAB Document 44 Filed 04/09/19 Page 14 of 28 PagelD #: 178

sexually explicit conduct knowing that Victim 2 was a minor. HERNANDEZ continued to

sexually extort Victim 2 after she turned 18 in 2015.

41. HERNANDEZ first contacted Victim 2 via the Internet after searching for
publically available | information regarding Victim 2, and falsely claimed to already possess
sexually explicit images of Victim 2. HERNANDEZ then threatened to post the sexually explicit
images of Victim 2 on the Internet if Victim.2 refused to produce additional child pornography of

Victim 2 and distribute it to HERNANDEZ.

42. For nearly 5 years, HERNANDEZ sexually extorted Victim 2. Throughout that
time period, HERNANDEZ threatened to post Victim 2’s child pornography or to murder, rape,
or injure Victim 2 and her family if Victim 2 either refused or expressed reluctance or hesitation

to comply with his demands.

43. Between in or about 2012 and on or about August 3, 2017, HERNANDEZ
distributed images and videos of other minor victims to Victim 2, and agents of the Federal Bureau
of Investigation acting in an undercover capacity as Victim 2, to coerce Victim 2 to produce child

pornography of Victim 2. HERNANDEZ also sent the following messages to Victim 2:

I know where you live. I come at night.
I come at night for all of my slaves eventually
Have I ever made u cry?

44. HERNANDEZ then sent Victim 2 images depicting several unknown victims, who
appeared to be minors engaging in sexually explicit conduct as they cried. HERNANDEZ
messaged Victim 2 saying, “I make girls cry.” HERNANDEZ then distributed a sexually explicit

image constituting child pornography of an unidentified victim, who is a minor, crying as she took

14

 
Case 1:17-cr-00183-TWP-TAB Document 44 Filed 04/09/19 Page 15 of 28 PagelD #: 179

a sexually explicit “selfie” in the mirror. Victim 2 said, “stop I don’t wanna see that,” but
HERNANDEZ continued sending additional images depicting other minor victims nude or
partially nude who were crying and said, “look at this one. She had a nervous breakdown knowing

I would tell mommy and daddy.”

HERNANDEZ Obtains Pornography from Victim 3 through Coercion

45. In September 2014, Victim 3 was 18 years old, and resided in Indianapolis, Indiana,
which is in the Southern District of Indiana. Beginning sometime in 2014, HERNANDEZ, using
the means and methods described above, coerced Victim 3 to produce and distribute sexually
explicit images and videos of Victim 3. From at least 2014 to on or about August 3, 2017, .

HERNANDEZ sexually extorted Victim 3.

46. | HERNANDEZ first contacted Victim 3 via the Internet, using the same account he
used to contact Victim 1, and falsely claimed to already possess sexually explicit images of Victim
3. HERNANDEZ then threatened to post the sexually explicit images of Victim 3 on the Internet
if Victim 3 refused to produce additional pornography of Victim 3 and distribute it to

HERNANDEZ.

47. For nearly three years, HERNANDEZ sexually extorted Victim 3. Throughout that
time period, HERNANDEZ threatened to post Victim 3’s pornography or to murder, injure, or
harm Victim 3 and her family if Victim 3 either refused or expressed reluctance or hesitation to

comply with his demands.

HERNANDEZ Compels Victim 3 to Attend and Record a Community Forum in Plainfield
High School about the “Brian Kil” Investigation

48. On January 5, 2016, HERNANDEZ used the Internet to communicate with Victim

15

 
Case 1:17-cr-00183-TWP-TAB Document 44 Filed 04/09/19 Page 16 of 28 PagelD #: 180

3 about his sextortion of Victim 1 in a series of messages. In one message, HERNANDEZ stated
that, “Victim 1] was cool, but a little difficult to work with, which is understandable. She was
snobby most of the time which I understand and she blew off dates a bunch as well. But at the end
of the day I knew I could trust her and she was cool whenever we did talk about stuff.” Another
message sent approximately 40 minutes later continued the conversation about Victim 1 and ended
with, “I’ve been in this situation a billion times with people I blackmail for money/info ot girls for
nudes. A lot of times they just fake pretend to be a cop or family member to try and scare you, so
I had to test it out...” Additionally, HERNANDEZ wrote, “nah I hope not LMAO. I still a lot
more stealing and blackmailing to do. I want become the worst cyber terrotist that ever lived.”

49. On January 6, 2016, HERNANDEZ sent a message to Victim 3 that said, “yeah.
Well I deserve to be thrown in jail tbh. If I ever do get caught just don’t come forward with our
stuff. That will add another 10 years x.x”.

50. On January 12, 2016, HERNANDEZ sent the following messages via the Internet

_ to Victim 3 relating to the community forum that was to be held on January 19, 2016, at Plainfield

High School, organized by the Administration and law enforcement:

“theres gonna be a community forum/meeting at plainfield high next. I need you to go to
it. n-_-n” .

“I need you to go and tell me what they say. Its Tuesday night at 7:30. I need to know
what the feds have to say.”

 

“I can’t go. I fit the profile for the suspect. They will be looking for me. No ones gonna
notice a black girl with an afro.”

“you just gotta sit there for an hour and look pretty. Laugh at all the angry moms and drive
home.” ‘

“IT 1000% need you to go.”

“don’t say “help” because then you become an accomplice. You’re being FORCED to do
what I say or else. Always remember that.”

16
Case 1:17-cr-00183-TWP-TAB Document 44 Filed 04/09/19 Page 17 of 28 PagelD #: 181

51. OnJ anuary 19, 2016, law enforcement held a community forum at Plainfield High
School. Members of the Federal Bureau of Investigation (“FBI”), the United States Attomey’s
Office, and Plainfield School Administrators spoke at the forum. Subsequent to the community
forum, HERNANDEZ, using the name “Brianna Killian” and “Brian Mil,” posted the following

messages via the Internet about what occurred during the forum and who attended:

“ONLY 200 subpoenas. What have you been doing for nearly 2 months? Only 200.
LMAO. Im going to kill ‘Victim 1’ and unload on her friends and you only did 200? zzzZZZzzz”.

“Searching for the lady with the 9 year who talked. Red scarf. Short hair.”
“another interesting thing before I go to bed. The fat blonde lady with the glasses on top

of her head and the tie-die shirt underneath a white west. “how do we know hes not here.” I was,
and I learned a lot. ONLY 200 subpoenas.”

“what happens if hes not caught” -charity I was shaking my damn head when you asked
that charity. If I'm not found then i go on to make more threats and then I kill your kids. Dumb
bitch. you had an entire week to think of a question and thats what you ask? "what if hes not
caught? I'm so stupid please tell me what happens if hes not caught?"

“chicago lady spoke after him. She said nothing of importance. Shes useless. Shes coming
back here to talk to us about staying safe online. She also lied about why they are so tight lipped.
she said it's because “they know best” Later someone asks a question like this and they flip flop.
the real answer: They dont know shit 200 court orders later. They are imcompetent. arrested poor
patrick for no reason.”

HERNANDEZ Threatens to Kill and Rape Victim 2 and Victim 2’s Family

52. On or about June 9, 2017, law enforcement interviewed Victim 2. HERNANDEZ
was still extorting Victim 2, and had been instructing Victim 2 to upload images and videos to a
Dropbox.com account known to investigators. The Dropbox.com account was not publicly

accessible.

53. On June 9, 2017, United States Magistrate Judge Debra McVicker Lynch entered

17

 
Case 1:17-cr-00183-TWP-TAB Document 44 Filed 04/09/19 Page 18 of 28 PagelD #: 182

an order permitting the government to use an “employ” to identify the IP address associated with
HERNANDEZ who was presently extorting Victim 2. With the consent of Victim 2, law
enforcement began communicating with HERNANDEZ as Victim 2 in an undercover capacity.
During law enforcement’s undercover communications with HERNANDEZ, and under the lawful
authority given to them by the Court’s order, the FBI uploaded a small piece of code to a video
file produced by Victim 2, which did not contain any visual depictions of any minor engaged in
sexually explicit activity. As authorized, the FBI then uploaded the video file containing the code
to the Dropbox.com account known only to HERNANDEZ and Victim 2. When HERNANDEZ
viewed the video containing the code on a computer, the code disclosed the true IP address

associated with the computer used by HERNANDEZ. Screenshots of the communications follow:

4:30 PM @ 73% mays BS

(734) 407-8215

Taxt Message
Fri, Jun 9, 9:03 PM

_ it's empty. wif?!

Fri, Jun $, 10:04 PM

 

54. After receiving the video, and in retaliation for not sending HERNANDEZ the
desired sexually explicit images, HERNANDEZ began sending messages to the family of Victim

18

 
_ Case 1:17-cr-00183-TWP-TAB Document 44 Filed 04/09/19 Page 19 of 28 PagelD #: 183

2 stating that HERNANDEZ was going to murder and rape them.

55. Using the true IP address, law enforcement officers located HERNANDEZ at his
residence in Bakersfield, California. |

56. During HERNANDEZ’s August 3, 2017 arrest, and just as law enforcement
officers entered his room, HERNANDEZ intentionally removed the thumb drive containing the
operating system that was designed to erase itself upon removal from the computer in an
intentional effort to destroy evidence.

57. The devices used to create the child pornography of Victims 1, 4, and 5, were
manufactured outside of the State of Indiana or contain parts that were manufactured outside of
the State of Indiana, and therefore, traveled in interstate or foreign commerce. HERNANDEZ
used the Internet, which is a facility of interstate commerce to extort adult and minor victims,
threaten to use explosive devices, and threaten to kill, rape, kidnap, and injure his victims.

COUNTS 1 THROUGH 8
18 U.S.C. § 2251(a)
(Production of Child Pornography)

58. Paragraphs 1 through 57 are re-alleged and incorporated as if fully set forth therein.

59. Between on or about September 5, 2014, and on or about November 15 , 2014, and
within the Southern District of Indiana and elsewhere, the defendant BUSTER HERNANDEZ,
did employ, use, persuade, induce, entice, and coerce Victims 1, 4, and 5, who were minors, to
engage in sexually explicit conduct for the purpose of producing any visual depiction of such
conduct, and did aid and abet such conduct, and such visual depiction was produced using
materials that had been mailed, shipped, or transported in interstate or foreign commerce by any

means, as more particularly described below:

19

 
Case 1:17-cr-00183-TWP-TAB Document 44 Filed 04/09/19 Page 20 of 28 PagelD #: 184

 

Count

Date

Description

 

9.5.2014

An image labeled 10615859 _774768432590051_ 1323014964 njpg,
depicting Victim 1 using a cellular telephone to take a picture of herself
in a bathroom mirror. Victim 1 is seen standing in front of the mirror,
completely nude, and Victim 1’s face, breasts, and vagina are clearly
visible.

 

10.9.2014

An image labeled 10617472_792430664157161_ 533669609 _n.jpg,
depicting Victim 1 doing the splits on the floor of a bedroom facing away
from the camera. Victim 1 is only wearing a bra in the image, and Victim
1’s vagina and anus are clearly visible in the image.

 

10.31.2014

An image labeled 10751839 805529276180633 426746741 _n.jpg,
depicting Victim 1 lying on her back on the floor wearing only a bra.
Victim 1’s arms and legs are spread apart, and Victim 1’s vagina and
anus are clearly visible.

 

10.1.2014

An image labeled 10751570_805528642847363_1586250829_n.jpg
depicting Victim 1 standing in her bedroom wearing only her pants and
underwear, which are pulled down around her knees. Victim 1 is
otherwise completely nude. Victim 1’s hands are at her waist. Her face,
breasts, and vagina are clearly visible. A dresser and television are
visible in the background of the image.

 

9.12.2014

An image labeled 10706587_777976262269268 1667471442 _n.jpg
depicting Victim 1 using a cellular telephone to take a picture of herself
in a bathroom mirror, completely nude. Victim 1’s face, breasts, and
vagina are clearly visible in the image.

 

10.8.2014

A video file labeled MOV_8330.3gp depicting Victim 4 standing in front
of a bathroom sink wearing a white sleeveless t-shirt and black shorts.
Victim 4 then removes her shirt, sports bra, and shorts, revealing her
breasts and vagina. Victim 4’s face is also visible. The video file is
approximately 33 seconds in length.

 

11.7.2014

An image labeled 10799404 1491164947803416 306017121 njpg
which depicts Victim 4 sitting on the floor wearing a pink, blue, and
yellow tie died shirt with the word Missouri written across the chest. She
is not wearing any underwear. Victim 4 is sitting with her legs spread
apart and using her hand to insert a hair brush into her exposed vagina.
The image appears to be a screenshot of a separate video file.

 

 

 

11.15.2014

 

An image labeled 20141115 220550.jpg which depicts Victim 5
standing in front of a dresser. Victim 5 is posed with her hand on her hip
and is completely nude. Her breasts and vagina are clearly visible.

 

 

Each Count of which is a separate violation of Title 18, United States Code, Section

2251(a) and 2.

20
Case 1:17-cr-00183-TWP-TAB Document 44 Filed 04/09/19 Page 21 of 28 PagelD #: 185

COUNTS 9 THROUGH 11
18 U.S.C. § 2422(b)
(Coercion and Enticement of a Minor)
60. Paragraphs | through 57 are re-alleged and incorporated as if fully set forth therein.
61. Beginning in at least in or about 2014, and continuing until at least on or about
August 3, 2017, the defendant, BUSTER HERNANDEZ, did use a facility or means of interstate
or foreign commerce to knowingly persuade, induce, entice, and coerce, and attempt to knowingly
persuade, induce, entice, and coerce, Victims 1, 4, and 5, who had not attained the age of 18 years,
to engage in sexual activity for which any person could be charged with a criminal offense, |
specifically, production of child pornography as defined in IC 35-42-4-4 (a) and (c)(E), and sexual

exploitation of a child as defined in 18 U.S.C. § 2251(a), as more particularly described below:

 

 

Count | Date Description
9 2014 to 8.3.2017 Coerced and Enticed Victim 1, a minor

 

10 2014 to 8.3.2017 Coerced and Enticed Victim 4, a minor

 

11 2014 to 8.3.2017 Coerced and Enticed Victim 5, a minor

 

 

 

 

 

 

Each Count of which is a separate violation of Title 18, United States Code, Section
2422(b).
COUNTS 12 THROUGH 16

18 U.S.C. § 2252A(a)(2)
(Distributing and Receiving Child Pornography)

62. Paragraphs 1 through 57 are re-alleged and incorporated as if fully set forth therein.
63. Between on or about November 7, 2014, and on or about December 10, 2014, and

within the Southern District of Indiana and elsewhere, the defendant BUSTER HERNANDEZ did

21
Case 1:17-cr-00183-TWP-TAB Document 44 Filed 04/09/19 Page 22 of 28 PagelD #: 186

knowingly distribute and receive child pornography of Victims 1, 4, and 6, who were minors, using
a means or facility of interstate commerce, and that was transported in or affecting interstate

commerce by any means, including computer, as more particularly described below:

 

 

Count | Date Description
11 12.10.2014 Image 10615859_774768432590051_1323014964 n.jpg,

depicting Victim 1 using a cellular telephone to take a picture of |
herself in a bathroom mirror. Victim 1 is seen standing in front of
the mirror, completely nude, and Victim 1’s face, breasts, and
vagina are clearly visible.

12 12.10.2014 Image 10751839 _805529276180633_426746741_n.jpg,
depicting Victim 1 lying on her back on the floor wearing only a
bra. Victim 1’s arms and legs are spread apart, and Victim 1’s
vagina and anus are clearly visible.

13 11.7.2014 Image 10799404 _1491164947803416 306017121 _n.jpg which
depicts Victim 4 sitting on the floor wearing a pink, blue, and
yellow tie died shirt with the word Missouri written across the
chest. She is not wearing any underwear. Victim 4 is sitting with
her legs spread apart and using her hand to insert a hair brush into |
her exposed vagina. The image appears to be a screenshot of a |
separate video file. |
14 11.7.2014 Image 10799404 _1491164947803416 306017121 _n.jpg which
depicts Victim 4 sitting on the floor wearing a pink, blue, and
yellow tie died shirt with the word Missouri written across the
chest. She is not wearing any underwear. Victim 4 is sitting with
her legs spread apart and using her hand to insert a hair brush into
her exposed vagina. The image appears to be a screenshot of a
separate video file.

 

 

 

 

 

15 11.7.2014 Video labeled video-1415402732.mp4 which depicts Victim 6
using her hand to masturbate by rubbing her fingers on her
vagina.

16 11.7.2014 Video labeled MOV_0656.3gp which depicts Victim 6 using her

 

 

 

 

hand to masturbate by rubbing her fingers on her vagina.

 

Each Count of which is a separate violation of Title 18, United States Code, Section

2252A(a)(2).

22
Case 1:17-cr-00183-TWP-TAB Document 44 Filed 04/09/19 Page 23 of 28 PagelD #: 187

COUNTS 17 THROUGH 20

18 U.S.C. § 844(e)
(Threats to Use Explosive Devices)

64. Paragraphs 1 through 57 are re-alleged and incorporated as if fully set forth therein.

65. | Between in or about December 17, 2015, and on or about December 20, 2015, and

within the Southern District of Indiana and elsewhere, the defendant BUSTER HERNANDEZ,
used an instrument of interstate or foreign commerce to willfully make threats, or maliciously
convey false information knowing the same to be false, concerning an attempt or alleged attempt
being made, or to be made, to kill, injure, or intimidate any individual or unlawfully to damage or

| destroy any building, vehicle, and other real or personal property by means of fire or an explosive,

as more particularly described below:

 

Count | Date Description

 

17 12.17.2015 On or about December 17, 2015, the defendant used the internet,
namely an account on Facebook.com, to threaten to bomb Plainfield
High School, located at 1 Red Pride Drive, in Plainfield, Indiana,
which is located within the Southern District of Indiana.

18 12.17.2015 On or about December 17, 2015, the defendant used the internet,
namely an account on Facebook.com, to threaten to bomb Danville
Community High School, located at 100 Warrior Way, in Danville,
Indiana, which is located within the Southern District of Indiana.

19 12.20.2015 On or about December 20, 2015, the defendant used the internet,
namely an account on Facebook.com, to threaten to bomb The Shops
at Perry Crossing, located at 2499 Perry Crossing Way, in Plainfield,
. Indiana, which is located within the Southern District of Indiana.

20 12.20.2015 On or about December 20, 2015, the defendant used the internet,
namely an account on Facebook.com, to threaten to bomb Walmart,
located in Plainfield, Indiana, which is located within the Southern
District of Indiana.

 

 

 

 

 

 

 

 

Each Count of which is a separate violation of Title 18, United States Code, Section

844(e).

23

 
Case 1:17-cr-00183-TWP-TAB Document 44 Filed 04/09/19 Page 24 of 28 PagelD #: 188

COUNT 21

18 U.S.C. § 875(b)
(Threats and Extortion)

66. Paragraphs 1 through 57 are re-alleged and incorporated as if fully set forth therein.
67. Between on or about September 11, 2014, and on or about August 3, 2017, within
the Southern District of Indiana and elsewhere, the defendant, BUSTER HERNANDEZ, extorted .
Victim 3 using a facility of interstate commerce to threaten to kill, injure, or kidnap Victim 3 and
Victim 3’s family to extort from Victim 3 a thing of value, namely, images and videos of Victim
3 engaged in sexually explicit conduct, in violation of Title 18, United States Code, Section 875(b).
COUNTS 22 THROUGH 31 !

18 U.S.C. § 875(c)
(Threats to Kill, Kidnap, and Injure)

68. Paragraphs 1 through 57 are re-alleged and incorporated as if fully set forth therein.
69. Between on or about December 15, 2015, and on or about January 3, 2016, and
within the Southern District of Indiana and elsewhere, the defendant BUSTER HERNANDEZ,
transmitted in interstate or foreign commerce communications containing threats to kidnap or

injure the person of another, as more particularly described below:

24
Case 1:17-cr-00183-TWP-TAB Document 44 Filed 04/09/19 Page 25 of 28 PagelD #: 189

 

Count | Date

Description

 

22

12.15.2015

On or about December 15, 2015, the defendant, using a facility of
interstate commerce, threatened to kill Victim 1’s mother (Victim 7).

 

23

12.15.2015

On or about December 15, 2015, the defendant, using a facility of
interstate commerce, threatened to kill Victim 1, and threatened to
kidnap Victim 1’s minor sibling (Victim 8).

 

24

12.17.2015

On or about December 17, 2015, defendant, using an account on
Facebook.com, threatened to kill Victim 1.

 

25

12.17.2015

On or about December 17, 2015, defendant, using an account on
Facebook.com, threatened to kill students at Plainfield High School,
located at 1 Red Pride Drive, in Plainfield, Indiana, which is located
within the Southern District of Indiana.

 

26

12.17.2015

On or about December 17, 2015, defendant, using an account on
Facebook.com, threatened to kill students at Danville High School,
located at 100 Warrior Way, in Danville, Indiana, which is located
within the Southern District of Indiana.

 

27

12.20.2105

On or about December 20, 2015, defendant, using an account on
Facebook.com, threatened to kill Victim 1 and Victim 1’s former
significant other (Victim 9).

 

28

12.20.2015

On or about December 20, 2015, defendant, using an account on
Facebook.com, threatened to kill patrons at The Shops at Perry
Crossing, located at 2499 Perry Crossing Way, in Plainfield, Indiana,
which is located within the Southern District of Indiana.

 

29

12.20.2015

On or about December 20, 2015, defendant, using an account on
Facebook.com, threatened to kill police and first responders to The
Shops at Perry Crossing, located at 2499 Perry Crossing Way, in
Plainfield, Indiana, which is located within the Southern District of
Indiana.

 

30

12.21.2015

On or about December 21, 2015, defendant, using an account on
Facebook.com, threatened to kill Victim 1 with a rifle.

 

31

 

1.3.2016

 

 

On or about January 3, 2016, defendant, using an account on
yandex.com (“Brian Kil” at cop-killer-pipeb@yandex.com), E-
mailed Victim 10, a Plainfield High School Board member, and
threatened to kill Victim 10, Victim 10’s family, and students at
Plainfield High School.

 

 

875(c).

Each Count of which is a separate violation of Title 18, United States Code, Section

25
Case 1:17-cr-00183-TWP-TAB Document 44 Filed 04/09/19 Page 26 of 28 PagelD #: 190

COUNTS 32 THROUGH 37

18 U.S.C. § 1512(b)(3)

(Witness Tampering)
70. Paragraphs | through 57 are re-alleged and incorporated as if fully set forth therein. |
71. Between on or about 2012, and on or about August 3, 2017, within the Southern
District of Indiana, and elsewhere, the defendant, BUSTER HERNANDEZ, used the threat of
physical force against Victims 1, 3, 4, 5, 6, and 7 by threatening to kill, injure, kidnap, or
disseminate images and videos depicting minors engaged in sexually explicit conduct, with the
intent to hinder, delay, or prevent the communication to a state or federal law enforcement officer
relating to the commission of a Federal offense, namely production, distribution, and possession

of child pornography, as more particularly described below:

 

Count | Date Victim

 

32 2012 to 8.3.2017 | Victim 1

 

33 2012 to 8.3.2017 | Victim 3

 

34 2012 to 8.3.2017 | Victim 4

 

35 2012 to 8.3.2017 | Victim 5

 

36 2012 to 8.3.2017 | Victim 6

 

37 2012 to 8.3.2017 | Victim 7

 

 

 

 

 

Each Count of which is a separate violation of Title 18, United States Code, Section

1512(b)(3).

26

 
Case 1:17-cr-00183-TWP-TAB Document 44 Filed 04/09/19 Page 27 of 28 PagelD #: 191

COUNT 38

18 U.S.C. 1512(c)
(Obstruction of Justice)

72. Paragraphs 1 through 57 are re-alleged and incorporated as if fully set forth therein.

73. On or about August 3, 2017, in Bakersfield, California, and elsewhere, the
defendant, BUSTER HERNANDEZ, corruptly altered, destroyed, mutilated, or concealed a
record, document, or other object, that is, evidence of his criminality, or attempted to do so, with
the intent to impair the object’s integrity or availability for use in an official proceeding, namely,
the federal criminal investigation of his conduct occurring in the Southern District of Indiana, in
violation of Title 18, United States Code, Section 1512(c).

COUNTS 39 THROUGH 40

18 U.S.C. § 1513(e)
(Retaliating Against a Witness or Victim)

74. Paragraphs 1 through 57 are re-alleged and incorporated as if fully set forth therein.
75. Between on or about December 12, 2015, and on or about August 3, 2017, in the
Southern District of Indiana and elsewhere, the defendant, BUSTER HERNANDEZ did
knowingly, with the intent to retaliate, take an action harmful to Victims 1 and 7 for providing to
a law enforcement officer truthful information relating to the commission of a Federal offense, in

violation of Title 18, United States Code, Section 1513(e).

 

Count | Date Victim

 

39 2012 to 8.3.2017 | Victim 1

 

40 2012 to 8.3.2017. | Victim 7

 

 

 

 

 

27

 
Case 1:17-cr-00183-TWP-TAB Document 44 Filed 04/09/19 Page 28 of 28 PagelD #: 192

FORFEITURE

76. The allegations in this Superseding Indictment are re-alleged as if fully set forth
here, for the purpose of alleging forfeiture, pursuant to Title 18, United States Code, Section 2253,
and Rules 7(c)(2) and 32.2(a) of the Federal Rules of Criminal Procedure.

77. In accordance with 18 U.S.C. § 2253 and Rules 7(c)(2) and 32.2(a) of the Federal
Rules of Criminal Procedure and premised upon the conviction of defendant BUSTER
HERNANDEZ of violations of Chapter 110, Title 18, United States Code, Sections 2251, 2252,
844, and 875 as set forth in Counts 1 through 40 of this Superseding Indictment, the defendant
herein, shall forfeit to the United States any personal property used or intended to be used to
commit or to promote the commission of the offenses set forth in the Superseding Indictment of
which he is convicted.

78. | Such property includes, but is not limited to, hard drives, external hard drives,
cellular phones, DVD players, Micro SD cards, flash drives, computers, laptops, and thumb drives,
including those that contain images and videos of sexually explicit conduct seized on or about

August 3, 2017.

 

JOSH J. MINKLER
United States Attorney

 

28
